ACCEPTED
                                                                                                                                         14-15-00491-CV
                                                                                                                         FOURTEENTH COURT OF APPEALS
Appellate Docket Number: 14-15-00491-CV                                                                                               HOUSTON, TEXAS
                                                                                                                                   6/25/2015 10:23:42 AM
                                                                                                                                   CHRISTOPHER PRINE
Appellate Case Style:         Houston Laureate Associates, Ltd.                                                                                   CLERK

                        Vs.
                              Marolyn Russell

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             14th COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                             6/25/2015 10:23:42 AM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                      Clerk
                                              Appellate Court:14th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: Houston Laureate Associates, Ltd.                        First Name:        Joshua
First Name:                                                                 Middle Name: W.
Middle Name:                                                                Last Name:         Mermis
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Johnson, Trent, West & Taylor, L.L.P.

Pro Se:                                                                     Address 1:         919 Milam, Suite 1700
                                                                            Address 2:
                                                                            City:              Houston,
                                                                            State:     Texas                        Zip+4:   77002
                                                                            Telephone:         (713) 222-2323            ext.
                                                                            Fax:       (713) 222-2226
                                                                            Email:     jmermis@johnsontrent.com
                                                                            SBN:       24039055

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: Houston Laureate Associates, Ltd.                        First Name:        Stephen
First Name:                                                                 Middle Name: Douglas
Middle Name:                                                                Last Name:         Pritchett
Last Name:                                                                  Suffix:    Jr.
Suffix:                                                                     Law Firm Name: Johnson, Trent, West & Taylor, L.L.P.

Pro Se:                                                                     Address 1:         919 Milam, Suite 1700
                                                                            Address 2:




                                                                 Page 1 of 13
                                                                   City:              Houston
                                                                   State:     Texas                     Zip+4:    77002
                                                                   Telephone:         (713) 222-2323         ext.
                                                                   Fax:       (713) 222-2226
                                                                   Email:     dpritchett@johnsontrent.com
                                                                   SBN:       24007877

III. Appellee                                                      IV. Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
Organization Name:                                                 First Name:        Hartley
First Name:     Marolyn                                            Middle Name:
Middle Name:                                                       Last Name:         Hampton
Last Name:      Russell                                            Suffix:
Suffix:                                                            Law Firm Name: Hampton & King
Pro Se:                                                            Address 1:         Three Riverway, Suite 910
                                                                   Address 2:
                                                                   City:              Houston
                                                                   State:     Texas                     Zip+4:    77056
                                                                   Telephone:         (713) 658-0231         ext.
                                                                   Fax:       (713) 650-6458
                                                                   Email:     hhampton@hhampton-law.com
                                                                   SBN:       08874400

III. Appellee                                                      IV. Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
Organization Name: Park Laureate Place Homeowners Ass'n            First Name:        Hartley
First Name:                                                        Middle Name:
Middle Name:                                                       Last Name:         Hampton
Last Name:                                                         Suffix:
Suffix:                                                            Law Firm Name: Hampton & King
Pro Se:                                                            Address 1:         Three Riverway, Suite 910
                                                                   Address 2:
                                                                   City:              Houston
                                                                   State:     Texas                     Zip+4:    77056
                                                                   Telephone:         (713) 658-0231         ext.
                                                                   Fax:       (713) 650-6458
                                                                   Email:     hhampton@hampton-law.com
                                                                   SBN:       0887440

III. Appellee                                                      IV. Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
                                                                   First Name:        Thomas
First Name:     Joel                                               Middle Name: R.

                                                          Page 2 of 13
Middle Name:                                                       Last Name:         McDade
Last Name:      Goffman                                            Suffix:
Suffix:                                                            Law Firm Name: Beck Redden LLP
Pro Se:                                                            Address 1:         1221 McKinney, Suite 4500
                                                                   Address 2:
                                                                   City:              Houston
                                                                   State:     Texas                    Zip+4:     77010
                                                                   Telephone:         (713) 951-6295         ext.
                                                                   Fax:       (713) 951-3720
                                                                   Email:     tmcdade@beckredden.com
                                                                   SBN:       13513000

III. Appellee                                                      IV. Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
Organization Name: Park Laureate Place Homeowners Ass'n            First Name:        Barry
First Name:                                                        Middle Name:
Middle Name:                                                       Last Name:         Abrams
Last Name:                                                         Suffix:
Suffix:                                                            Law Firm Name: Blank Rome LLP
Pro Se:                                                            Address 1:         717 Texas Avenue, Suite 1400
                                                                   Address 2:
                                                                   City:              Houston
                                                                   State:     Texas                    Zip+4:     77002
                                                                   Telephone:         (713) 228-6601         ext.
                                                                   Fax:       (713) 228-6605
                                                                   Email:     babrams@blankrome.com
                                                                   SBN:       00822700

III. Appellee                                                      IV. Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
Organization Name: Park Laureate Place Homeowners Ass'n            First Name:        Gerald
First Name:                                                        Middle Name: M.
Middle Name:                                                       Last Name:         Birnberg
Last Name:                                                         Suffix:




                                                          Page 3 of 13
Suffix:                                                         Law Firm Name: Williams, Birnberg & Andersen, L.L.P.
Pro Se:                                                         Address 1:         2000 Bering, Suite 909
                                                                Address 2:
                                                                City:              Houston
                                                                State:     Texas                     Zip+4:    77057
                                                                Telephone:         (713) 981-9595           ext.
                                                                Fax:       (713) 981-8670
                                                                Email:     birnberg@wba-law.com
                                                                SBN:       02342000

III. Appellee                                                   IV. Appellee Attorney(s)
    Person      Organization (choose one)                               Lead Attorney
                                                                First Name:        Thomas
First Name:     Marolyn                                         Middle Name: R.
Middle Name:                                                    Last Name:         McDade
Last Name:      Russell                                         Suffix:
Suffix:                                                         Law Firm Name: Beck Redden, LLP
Pro Se:                                                         Address 1:         1221 McKinney, Suite 4500
                                                                Address 2:
                                                                City:              Houston
                                                                State:     Texas                     Zip+4:    77010
                                                                Telephone:         (713) 951-6295           ext.
                                                                Fax:       (713) 951-3720
                                                                Email:     tmcdade@beckredden.com
                                                                SBN:       13513000

III. Appellee                                                   IV. Appellee Attorney(s)
    Person      Organization (choose one)                               Lead Attorney
Organization Name: Houston Laureate Place Homeowners Ass'n      First Name:        Thomas
First Name:                                                     Middle Name: R.
Middle Name:                                                    Last Name:         McDade
Last Name:                                                      Suffix:
Suffix:                                                         Law Firm Name: Beck Redden, LLP
Pro Se:                                                         Address 1:         1221 McKinney, Suite 4500
                                                                Address 2:
                                                                City:              Houston
                                                                State:     Texas                     Zip+4:    77010
                                                                Telephone:         (713) 951-6295           ext.
                                                                Fax:       (7113) 951-3720
                                                                Email:     tmcdade@beckredden.com
                                                                SBN:       13513000



                                                       Page 4 of 13
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Injunction

Date order or judgment signed: May 13, 2015                              Type of judgment: Summary Judgment
Date notice of appeal filed in trial court: June 1, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes       No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:              Yes       No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?          Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: April 1, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed: April 1, 2015
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 13
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     11th Judicial District Court                               Clerk's Record:
County: Harris County, Texas                                          Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 2013-34999                     Was clerk's record requested?           Yes         No
                                                                      If yes, date requested: June 12, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Mike                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes    No       Indigent
Last Name:        Miller
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline, 9th Floor
Address 2 :
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     (713) 368-6020             ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?               Yes   No
Was reporter's record requested?            Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: June 16, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 6 of 13
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Terri
Middle Name:
Last Name:        Anderson
Suffix:
Address 1:        11th Civil District Court
Address 2:        201 Caroline, Suite 945
City:             Houston
State:    Texas                       Zip + 4: 77002
Telephone:    (713) 368-6030            ext.
Fax:
Email: terri.a@sbcglobal.net

   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Allison
Middle Name:
Last Name:        Rother
Suffix:
Address 1:        101 North Bridge, Suite 104
Address 2:
City:             Victoria
State:    Texas                       Zip + 4: 77901
Telephone:    (979) 240-9467            ext.
Fax:
Email: alliehickl@gmail.com

X. Supersedeas Bond
Supersedeas bond filed:        Yes      No       If yes, date filed:

Will file:    Yes         No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   Yes     No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No
                                                                       Page 7 of 13
If no, please specify:This case was mediated by the Honorable Mark Davidson on March 5, 2014, and the key disputes have not changed
Has the case been through an ADR procedure?              Yes        No
If yes, who was the mediator? The Honorable Mark Davidson
What type of ADR procedure? mediation
At what stage did the case go through ADR?             Pre-Trial         Post-Trial         Other

If other, please specify:

Type of case? Real Property
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
This dispute is over the interpretation of an easement including its scope, compliance with terms, standing, and indemnity or reimbursement obligations.


How was the case disposed of?        Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Permanent Injunction
If money judgment, what was the amount? Actual damages:               $0.00
Punitive (or similar) damages: $0.00
Attorney's fees (trial):    $0.00
Attorney's fees (appellate):    $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?            Yes        No
Does judgment have language that one or more parties "take nothing"?                  Yes       No
Does judgment have a Mother Hubbard clause?              Yes        No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):              1        2     3         4    5
Please make my answer to the preceding questions known to other parties in this case.                     Yes       No
Can the parties agree on an appellate mediator?          Yes        No
If yes, please give name, address, telephone, fax and email address:
Name                              Address                          Telephone                        Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:            Douglas Pritchett




                                                                    Page 8 of 13
XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 9 of 13
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            June 25, 2015



Printed Name: Douglas Pritchett, Jr.                                                      State Bar No.:   24007877



Electronic Signature: /s/ Douglas Pritchett, Jr.
    (Optional)




                                                               Page 10 of 13
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on June 25, 2015          .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Douglas Pritchett, Jr.
                                                                                (Optional)

                                                                         State Bar No.:      24007877
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:
Manner Served: eServed

First Name:       Hartley

Middle Name:
Last Name:        Hampton
Suffix:
Law Firm Name: Hampton & King
Address 1:        Three Riverway, Suite 910
Address 2:
City:             Houston
State     Texas                      Zip+4:    77056
 Telephone:       (713) 574-8660     ext.
Fax:      (713) 650-6458

Email:    hhampton@hhampton-law.com

If Attorney, Representing Party's Name: Marolyn Russell and Park Laureate Place Hom
Please enter the following for each person served:




                                                               Page 11 of 13
Date Served:
Manner Served: eServed

First Name:       Thomas

Middle Name: R.
Last Name:        McDade
Suffix:
Law Firm Name: Beck Redden, LLP
Address 1:        1221 McKinney, Suite 4500
Address 2:
City:             Houston
State     Texas                     Zip+4:    77010
Telephone:        (713) 951-6295    ext.
Fax:      (713) 951-3720

Email:    tmcdade@beckredden.com

If Attorney, Representing Party's Name: Marolyn Russell, Park Laureate Place Homeow
Please enter the following for each person served:

Date Served:
Manner Served: eServed

First Name:       Barry

Middle Name:
Last Name:        Abrams
Suffix:
Law Firm Name: Blank Rome LLP
Address 1:        717 Texas Avenue, Suite 1400
Address 2:
City:             Houston
State     Texas                     Zip+4:    77002
Telephone:        (713) 228-6601    ext.
Fax:      (713) 228-6605

Email:    babrams@blankrome.com

If Attorney, Representing Party's Name: Park Laureate Place Homeowners Ass'n
Please enter the following for each person served:




                                                         Page 12 of 13
Date Served:
Manner Served: eServed

First Name:       Gerald

Middle Name: M.
Last Name:        Birnberg
Suffix:
Law Firm Name: Williams, Birnberg & Andersen, L.L.P.
Address 1:        2000 Bering, Suite 909
Address 2:
City:             Houston
State     Texas                     Zip+4:   77057
Telephone:        (713) 981-9595    ext.
Fax:      (713) 981-8670

Email:    birnberg@wba-law.com

If Attorney, Representing Party's Name: Park Laureate Place Homeowners Ass'n




                                                         Page 13 of 13